Per Curiam,
The controlling question in this case is, whether the plaintiff was bound by the subsequent amendments to defendant’s bylaws providing for the payment yearly, upon arrival at the-period of expectation of life and total physical disability, of one tenth of the amount specified in her benefit certificate, instead of the payment of one half of said amount at the time specified in said certificate. This question is to some extent involved in each of the assignments of error, but more particularly in the defendant’s first, second and fifth requests for charge recited in the last three specifications; and it appears to have been correctly decided in favor of the plaintiff, not only in the-general charge but also in the learned judge’s answers to said requests. In the former, he correctly said, among other things, that a contract between an association, such as the defendant, and one of its members cannot be impaired or altered by either *382of the parties thereto, except so far as the power to do so is reserved. The benefit certificate was accepted by plaintiff “ subject to the right of the corporation to amend its by-laws and to change the contract in so far as the by-laws make it, but not in so far as the contract is made by the benefit certificate itself. For these reasons I think the plaintiff is entitled to recover, under the undisputed evidence, the one half of the sum mentioned in the certificate.” We find nothing in the record that would justify us in sustaining either of the specifications; and they are therefore dismissed.
Judgment affirmed.